DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first blanket memory layer including a plurality of first memory cell structures is formed over the logic circuit region and the memory region” of Claim 20 and “a second blanket memory layer including a plurality of second memory cell structures is formed over the logic circuit region and the memory region, and a part of the second blanket memory layer including the plurality of second memory cell structures on the logic circuit region is removed” of Claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Originally filed specification (see [0122] of PGPub) does not disclose that “a first blanket memory layer including a plurality of first memory cell structures is formed over the logic circuit region and the memory region, and a part of the first blanket memory layer including the plurality of first memory cell structures on the logic circuit region is removed”. 
Therefore it is new matter.

Claim 21 recites “a second blanket memory layer including a plurality of second memory cell structures is formed over the logic circuit region and the memory region, and a part of the second blanket memory layer including the plurality of second memory cell structures on the logic circuit region is removed.”
Originally filed specification (see [0122] of PGPub) does not disclose that “a second blanket memory layer including a plurality of second memory cell structures is formed over the logic circuit region and the memory region, and a part of the second blanket memory layer including the plurality of second memory cell structures on the logic circuit region is removed”. 
Therefore it is new matter.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toda et al. (US 2006/0197115 A1) in view of Chang et al. (US 2017/0117467 A1).
Regarding Claim 20, Toda (Fig. 8) discloses a method of manufacturing a semiconductor device, comprising: 
forming logic circuitry (208)  including transistors (“the transistors”) over a substrate (10); 
forming first  and second wiring layers (metal interconnections formed on an interlayer dielectric film 11a and 11b)  over the transistors (“the transistors”), each of the first and second wiring layers including metal wirings (BL0, 103a, 104a, “metal interconnections”) and an interlayer dielectric layer (11a, 11b) [0061]; 
forming a first memory array layer (MC in 17) over the second wiring layer (BL0, 103a, 104a) ; 

forming a second memory array layer (MC in 19) over the first memory array layer (MC in 17); and
forming a fourth wiring layer (Bl1, 104c, 104d), wherein 
the first memory array layer (MC in 17) is disposed at a same layer (17) as the third wiring layer (103b 104b), and the second memory array layer (MC in 19)  is disposed at a same layer (19) as the fourth wiring layer (104c, BL1).
in the forming the first memory array layer (MC in 17), 
Toda does not explicitly disclose a first blanket memory layer including a plurality of first memory cell structures is formed over the logic circuit region and the memory region, and a part of the first blanket memory layer including the plurality of first memory cell structures on the logic circuit region is removed.
Chang (Fig. 8-16) discloses a blanket memory layer (1400, 354, 362, 364, 356) including a plurality of memory cell structures (354, 362, 364, 356) is formed over the logic circuit region (504) and the memory region (502), and a part of the first blanket memory layer including the plurality of first memory cell structures on the logic circuit region is removed (1500, 1502 over 340 in 504 region) (Fig. 15) for the purpose of forming memory cells height more in line with the vertical spacing between adjacent metal layers, provide for techniques to couple the top electrode directly to an overlying metal line without a via or contact there between. [0013]
The Examiner notes that since the applicant did not what is included or excluded in “a blanket memory layer” examiner considered limitation “a part of the first blanket memory layer including the plurality of first memory cell structures on the logic circuit 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Toda in view of Chang such that a first blanket memory layer is formed over the logic circuit region and the memory region, and the first blanket memory layer on the logic circuit region is removed for the purpose of forming memory cells height more in line with the vertical spacing between adjacent metal layers and provide for techniques to couple the top electrode directly to an overlying metal line without a via or contact there between. [0013]

Regarding Claim 22, Toda (Fig. 8) in view of Chang discloses the method of claim 20, wherein 
after the first memory array layer (MC in 17 Toda) is formed, wiring structures of the third wiring layer (103b 104b Toda) are formed.
Examiner notes that at least 104b must be formed after Mc in order to be deposited over MC.

Regarding Claim 23, Toda (Fig. 8) in view of Chang discloses method of claim 20, wherein: 
in the forming the second memory array layer (MC in 19 Toda).
Toda does not explicitly disclose a second blanket memory layer including a plurality of second memory cell structures is formed over the logic circuit region and the 
Chang (Fig. 8-16) discloses a blanket memory layer (1400, 354, 362, 364, 356) including a plurality of memory cell structures (354, 362, 364, 356) is formed over the logic circuit region (504) and the memory region (502), and a part of the first blanket memory layer including the plurality of first memory cell structures on the logic circuit region is removed (1500, 1502 over 340 in 504 region) (Fig. 15) for the purpose of forming memory cells height more in line with the vertical spacing between adjacent metal layers, provide for techniques to couple the top electrode directly to an overlying metal line without a via or contact there between. [0013]
The Examiner notes that since the applicant did not what is included or excluded in “a blanket memory layer” examiner considered limitation “a part of the second blanket memory layer including the plurality of second  memory cell structures on the logic circuit region is removed” met as long as any part of “a blanket memory layer” is removed over logic region.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Toda in view of Chang such that a second blanket memory layer including a plurality of second memory cell structures is formed over the logic circuit region and the memory region, and a part of the second blanket memory layer including the plurality of second memory cell structures on the logic circuit region is removed for the purpose of forming memory cells height more in line with the vertical spacing between adjacent metal layers and provide for techniques to couple the top electrode directly to an overlying metal line without a via 


Regarding Claim 24, Toda (Fig. 8) in view of Chang discloses the method of claim 23, wherein 
after the second memory array layer (MC in 19 Toda) is formed, wiring structures of the fourth wiring layer (Bl1, 104c, 104d Toda), are formed.
Examiner notes that at least 104d and BL1 must be formed after MC in order to be deposited over MC.

Regarding Claim 25, Toda (Fig. 8) in view of Chang discloses the method of claim 20, further comprising 
forming a fifth wiring layer (104d, WL1 Toda) over the fourth wiring layer (Bl1, 104c) and the second memory array layer (MC in 19 Toda).

Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toda et al. (US 2006/0197115 A1) in view of Chang et al. (US 2017/0117467 A1) and further in view of Chen et al. (US 2015/0144859 A1).
Regarding Claim 32, Toda (Fig. 8) in view of Chang discloses the method of claim 20.

Chen (Fig. 2-9) discloses forming a first etch stop layer (207) over a second wiring layer (M2) before the first memory array layer is formed (249) for the purpose of effecting a shape of ram stack [0011].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Toda in view of Chang and Chen such that forming a first etch stop layer over the second wiring layer before the first memory array layer is formed in order to effect a shape of ram stack [0011].


Regarding Claim 33, Toda in view of Chang and Chen discloses the method of claim 32, wherein 
after the first memory array layer (249 Chen) is formed, a thickness of the first etch stop layer (207 Chen) is partially reduced. (Fig. 6-8 Chen).

Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on Page 7-8.
The Examiner notes that Restriction requirement dated January 13, 2021 was based on limitation of method Claim 20 based on that “the process as claimed can be used to make another and materially different product that does not require the first is disposed at a same layer as the third wiring layer, and the second memory array layer is disclosed at a same layer as the fourth wiring layer.”
Further, Claim1 as claimed does not require step-by-step or specific sequence of steps that isn’t obvious to one of ordinary skill in the art over Toda in view of Chang.
The Examiner notes that since the applicant did not what is included or excluded in “a blanket memory layer” and “memory cell” examiner considered limitation “a part of the first blanket memory layer including the plurality of first memory cell structures on the logic circuit region is removed” met as long as any part of “a blanket memory layer” is removed over logic region.


Allowable Subject Matter
Claims 26-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for allowance:
With regards to claim 26, none of the prior art teaches or suggests, alone or in combination, “forming a film stack over the second wiring layer, the film stack including a first conductive layer, a first insulating layer, a second conductive layer, a second insulating layer, a third insulating layer and a fourth insulating layer stacked in this order; patterning the film stack to from bit-line patterns extending in a first direction; 
Claims 27-31 are allowed by virtue of their dependency on the Claim 26



Claims 34 and 39 are allowed.
The following is an examiner's statement of reasons for allowance:
 With regards to claim 34, none of the prior art teaches or suggests, alone or in combination, “forming a stacked structure including a first conductive layer over the etch stop layer, a first insulating layer over the first conductive layer, a second conductive layer over the first insulating layer, a second insulating layer over the second conductive layer, a third insulating layer over the second insulating layer, and a fourth insulating layer over the third insulating layer; forming bit-line patterns by patterning the stacked structure; forming a dielectric layer over the bit-line patterns; patterning the dielectric layer, thereby forming wall patterns crossing the bit-line patterns; …. and forming word line patterns by forming a third conductive layer filling spaces between the bit-line patterns and the wall patterns;” in the combination required by the claim.

The following is an examiner's statement of reasons for allowance:
With regards to claim 39, none of the prior art teaches or suggests, alone or in combination, “forming a stacked structure including a first conductive layer over the etch stop layer, a first insulating layer over the first conductive layer, a second conductive layer over the first insulating layer, a second insulating layer over the second conductive layer, a third insulating layer over the second insulating layer, and a fourth insulating layer over the third insulating layer; forming bit-line patterns by patterning the stacked structure; forming a dielectric layer over the bit-line patterns; patterning the dielectric layer, thereby forming wall patterns crossing the bit-line patterns; forming a memory layer; …..forming a third conductive layer filling spaces between the bit-line patterns and the wall patterns;” in the combination required by the claim.

Claims 35-38 are allowed by virtue of their dependency on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891